Citation Nr: 0737545	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  00-16 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a service connected right knee 
disability (status post-total right knee replacement with a 
history of medial and lateral instability).  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which in pertinent part denied service 
connection for a left knee disorder, including as secondary 
to a service-connected right knee disability.  In June 2003 
and July 2004, the Board remanded the case to the RO for 
additional development, to include obtaining a medical 
opinion regarding the etiology of the veteran's left knee 
disorder. 

The veteran submitted a request to advance his case on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c), which was 
granted in June 2006.

On appeal in June 2006 the Board again remanded the case for 
further development, to include providing the veteran a VA 
orthopedic examination, specifically requesting that the 
clinician provide a medical opinion on the relationship, if 
any, between any left knee disability, to include 
degenerative changes, and his service connected right knee 
disability.  The RO provided a Supplemental Statement of the 
Case (SSOC) in October 2006, which continued to deny the 
claim.

The Board thereafter remanded the claim again in January 2007 
and June 2007, citing to the RO's non-compliance with 
specific remand directives.  The RO provided respective SSOCs 
in April 2007 and August 2007. 

The Board finds that the RO complied with the June 2007 
Remand directive, and therefore the Board may adjudicate the 
merits of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, any resulting prejudice has 
been rebutted.

2.  A diagnosis of a left knee disability, to include 
arthritis, is not apparent until many years post-service and 
there is no competent evidence of a nexus between a current 
left knee disability and service. 

3.  The veteran's left knee disability was not caused by his 
service-connected right knee disability.

4.  The veteran currently has a left knee disorder manifested 
by degenerative arthritic changes; he is service connected 
for a right knee disability; and the medical evidence of 
record falls at least in relative equipoise as to whether the 
right knee disability has aggravated the left knee disorder; 
such aggravation has been estimated to be 25 percent of the 
current left knee disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service, nor may arthritis of the left knee be 
presumed to be incurred therein; the veteran's left knee 
disability was not caused by his service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.307, 3.309, 3.310 (2007).

2.  Secondary service connection for 25 percent of the 
veteran's current left knee disability, but no more than 25 
percent, based upon aggravation by a service-connected right 
knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.310 (2007).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2007 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2007 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his direct service connection claim, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.   This letter additionally 
apprised the veteran of the type of information required to 
substantiate a secondary service connection claim, that is, 
evidence that a service connected disorder either caused or 
aggravated his left knee disorder.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession and apprised the veteran of 
Dingess elements relating to effective dates and disability 
ratings.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
June 1999 RO decision that is the subject of this appeal in 
its February 2007 letter.  Where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, the Board determines that any presumed 
prejudice to the veteran has been rebutted.  The RO cured the 
VCAA timing defect by providing complete VCAA notice together 
with readjudication of the claim, as demonstrated by the 
August 2007 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006) (validating the remedial measures of issuing 
fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect).  The veteran thus was not prejudiced by any defect 
in timing, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.      

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an August 2006 VA examination, with subsequent 
addenda in March 2007 and July 2007, which, in conjunction 
with the other evidence of record, were adequate for the 
purposes of deciding this claim.  The instant decision grants 
secondary service connection for the disability at issue 
based upon aggravation, which is a partial grant of the 
benefit sought.  The record contains motile competent medical 
opinions addressing the question of whether a service-
connected right knee disability caused a left knee 
disability.  As to the question of direct or presumptive 
service connection, the veteran's left knee disability began 
many years post-service and it is not contended otherwise.  
There is no competent evidence that indicates his left knee 
disorder is linked to service.   Under these circumstances, 
the Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations 

a. Direct Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).



b. Secondary Service Connection
In addition, pursuant to 38 C.F.R. § 3.310(a), a "disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected."  
See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting 
requirements for establishing service connection on a 
secondary basis).  Thus, in order to establish a secondary 
service connection claim, the veteran must show: (1) the 
existence of a current (secondary) disability; (2) the 
existence of a service-connected disability; and (3) evidence 
that the service-connected disability proximately caused the 
secondary disability.  38 C.F.R. § 3.310(a).  A veteran may 
also establish secondary service connection by demonstrating 
that his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

The Board acknowledges that VA recently amended 38 C.F.R. 
§ 3.310, effective October 10, 2006.  This amendment added 
the following provision to this regulation:  "(b) 
Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  38 C.F.R. § 3.310 (2006).  VA amended § 
3.310 "because of a court decision [Allen v. Brown, 7 Vet. 
App. 439 (1995)] that clarified the circumstances under which 
a veteran may be compensated for an increase in the severity 
of an otherwise nonservice-connected [disability,] which is 
caused by aggravation from a service-connected 
[disability]."  71 Fed. Reg. 52744 (Sept. 7, 2006).  Thus, 
"[t]he intended effect of this amendment is to conform VA 
regulations to the [Allen] court's decision."  71 Fed. Reg. 
52744 (Sept. 7, 2006).  Because this amendment is in the 
nature of a clarifying revision, rather than a substantive 
change, and because VA clearly expressed its intent to 
conform this regulation to already-existing case law, the 
Board will employ the same analysis as it has since Allen and 
consistent with the principles contained therein, as outlined 
above.       

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran's October 1950 Report of Medical Examination for 
Induction reflects a normal clinical assessment of the lower 
extremities.  While the veteran's service medical records 
(SMRs) disclose that he incurred a right knee injury during 
his active service, these records do not indicate that he had 
a left knee disorder during such time.  

By way of a March 1970 decision, the RO granted service 
connection for a right knee disability.  

A March 1991 VA X-ray report conveys that the veteran's left 
knee was unremarkable.  

A July 1999 VA X-ray report indicates that the veteran had 
mild degenerative changes in the left knee.  A VA examination 
report also indicated that "the question is asked whether or 
not the right knee injury has caused the left leg injury and 
the answer is no."  (Emphasis added). 

The veteran underwent a January 2003 VA examination, where 
the examiner reviewed the claims file.  The veteran stated 
that he experienced left knee pain.  After a physical 
examination, the physician concluded that "[i]t does not 
appear . . . that the [veteran's] left knee was caused by his 
right knee."  (Emphasis added).  At the same time, however, 
the physician opined that "if the patient was limping around 
on his right knee for many years following whatever happened 
to his right knee in the service, then I think it is 
reasonable to state[] that it was contributory to his left 
knee.  I do not have a really specific way of deciding how 
much it contributed, but I think it probably contributed some 
25 percent to the left knee problem.  The only basis I have 
for suggesting that is the history of prolonged problems with 
the right knee.  This would presumably force him to stand 
around on the left knee and use it for active parts of his 
job."   

In January 2004 the veteran again submitted to a VA 
examination of the left knee.  At this time, the veteran 
complained of left knee pain, and the examiner diagnosed him 
with degenerative changes, left knee, manifested by 
limitation of motion.  The examiner also concluded that "his 
left knee is progressive degenerative changes of the aging 
process and not related to his right knee."  (Emphasis 
added).    

An April 2005 VA examination report notes the veteran's 
account that he began having left knee pain after his right 
knee total replacement surgery in 1988.  After a physical 
examination, the clinician diagnosed the veteran with 
degenerative arthritis of the left knee.  As to whether the 
veteran's service connected right knee disability caused or 
aggravated his left knee disorder, the clinician concluded 
that "the left knee is secondary to the degenerative aging 
process."  He also noted that the veteran's left knee 
problems arose many years post-service and that the veteran's 
SMRs revealed no left knee injury or disorder.  

In August 2006 the veteran submitted to a VA examination of 
the left knee.  At this time, the clinician noted that 
degenerative changes had been documented by way of a January 
2003 X-ray.  After a physical examination, the examiner 
stated, in a somewhat confusing fashion, that "[i]t is far 
less likely than not that the left knee condition is from 
aging and attrition." 

In a March 2007 Addendum, the same VA examiner stated "[i]t 
is less likely than not that the right knee condition caused 
or aggravated the left knee condition."  At this time, he 
offered no further rational for this conclusion.

In another July 2007 Addendum, this VA clinician indicated 
that the veteran's "left knee condition is due to aging and 
attrition.  There is nothing in the orthopedic literature to 
support arthritis in one joint leading to arthritis in a 
contra lateral joint."  He concluded therefore, that "[i]t 
is less likely than not that the right knee condition caused 
or aggrivated [sic] the left knee."  

b. Discussion
The Board determines that the evidence weighs against the 
veteran's claim on a direct service connection basis, given 
the lack of any indication of a left knee injury or disorder 
in the veteran's SMRs and for many decades post service.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).  There is no medical evidence of a link 
between a left knee disorder and service.  The overwhelming 
preponderance of the evidence is against a nexus between a 
current left knee disability and any incident of or finding 
recorded during the veteran's period of active duty in the 
early 1950s.  As discussed below, however, the Board finds 
that service connection on a secondary basis is warranted.

As to the question of secondary service connection, the 
record reflects that the veteran has a current left knee 
disorder manifested by degenerative arthritic changes and 
that he is service connected for a right knee disability.  
The remaining pertinent issue, therefore, amounts to whether 
the veteran's service connected right knee disability has 
caused or aggravated the left knee disorder.  In this regard, 
while the record does not support a grant of secondary 
service connection on the basis of causation, the Board 
determines that the evidence falls at least in relative 
equipoise as to whether aggravation has occurred, in which 
case the veteran receives the benefit of the doubt in his 
favor. 

The several competent opinions of record all weigh against a 
finding that the veteran's service-connected right knee 
disability caused a left knee disorder.  The record contains 
conflicting medical opinions as to whether any aggravation or 
permanent worsening of the veteran's left knee disorder by 
the service connected right knee disability has occurred.  In 
such a circumstance, the Board must determine how much weight 
to afford each opinion.  See Cathell v. Brown, 8 Vet. App. 
539, 543(1996) (noting that "[i]t is the responsibility of 
the B[oard] . . . to assess the credibility and weight to be 
given to evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  The Board may place greater weight on one 
medical professional's opinion over another, depending on 
factors such as the reasoning employed, medical expertise, 
the thoroughness and detail of the opinion, whether or not, 
and the extent to which, they reviewed prior clinical records 
or the claims file, and other evidence.  See Guerrieri, 
supra, at 470-71 ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches"); accord Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  The Board's determination in this 
regard must be explained in a statement providing adequate 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (noting that the Board may "favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").     
  
The July 1999 VA medical opinion clearly indicates that the 
veteran's service connected right knee disability did not 
cause the left knee disorder, but this opinion did not 
address whether the right knee disability aggravated the left 
knee disorder.  Similarly, while the January 2004 VA 
examiner's conclusion that the veteran's left knee disability 
was not "related" to his service connected right knee 
disability appears to indicate that the former was not caused 
by the latter, does not answer the question of whether any 
aggravation occurred.  The same can be said of the April 2005 
VA medical opinion, which indicated only that the veteran's 
left knee disorder "is secondary to the degenerative aging 
process"; this opinion failed to address the possibility of 
aggravation.  In this regard, the Board finds these medical 
opinions of no probative value with respect to the issue of 
aggravation.

A VA examiner's August 2006 conclusion that "[i]t is far 
less likely than not that the left knee condition is from 
aging and attrition" is confusing, although it can be 
construed as lending some support to secondary service 
connection on the basis of a process of elimination of other 
causes.  The same VA examiner opined in a March 2007 
Addendum, however, in wholly conclusory fashion that "[i]t 
is less likely than not that the right knee condition caused 
or aggrivated [sic] the left knee condition."  He supplied 
no rationale for this conclusion, and therefore the Board 
awards it little to no probative weight.  

Thus, the Board must consider the pertinent remaining medical 
evidence to decide this claim, namely, the January 2003 and 
the July 2007 VA medical opinions.  While the January 2003 VA 
clinician determined that the veteran's right knee disability 
did not cause the left knee disorder, he did conclude, based 
on a review of the claims file evidence, that this disability 
aggravated or "contributed to" the veteran's left knee 
disorder to a degree of approximately 25 percent.  He 
supplied adequate rationale for this determination, citing to 
the impact on the left knee of the veteran's favoring the 
right knee over the years.  On the other hand, the July 2007 
VA clinician, who also had reviewed the claims file, 
concluded that no such aggravation had occurred, as the left 
knee disorder was solely "due to aging and attrition."  He 
also reasoned that the medical literature did not support a 
finding that arthritis in the right knee would lead to 
arthritis in the left knee.  While this opinion, like the 
July 1999 VA medical opinion, appears to pertain more to a 
causation analysis, rather than an aggravation analysis, even 
assuming it adequately addresses the possibility of 
aggravation, this unfavorable opinion is roughly balanced by 
the favorable January 2003 aggravation opinion.  Such 
aggravation was estimated by the January 2003 VA examiner to 
be 25 percent of the current left knee disability.  As this 
evidence falls at least in relative equipoise, the veteran 
receives the benefit of the doubt in his favor.  

In view of the foregoing, the Board finds that a diagnosis of 
a left knee disability, to include arthritis, is not apparent 
until many years post-service and there is no competent 
evidence of a nexus between a current left knee disability 
and service.  Further, the veteran's left knee disability was 
not caused by his service-connected right knee disability.  
However, secondary service connection for 25 percent of the 
veteran's current left knee disability is warranted based 
upon aggravation by a service-connected right knee 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995); 71 Fed. Reg. 52744 (Sept. 7, 2006).  











ORDER

Service connection for a left knee disability, based upon a 
finding that a service connected right knee disability 
aggravated it by 25 percent, but no more than 25 percent, is 
granted; the appeal is allowed to this extent only.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


